Citation Nr: 0327719	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
condition.

  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD, a bilateral knee 
condition, and a stomach disorder.  

The Board notes that in his substantive appeal (VA Form 9), 
received in June 2002, the veteran stated that he was only 
appealing the denial of service connection for PTSD and 
service connection for a bilateral knee condition.  
Therefore, the issue of entitlement to service connection for 
a stomach disorder has not been appealed and is, 
consequently, not before the Board.    


REMAND

The Board initially notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the appellant's claims.  Under the circumstances, 
the Board has determined that it cannot issue a decision on 
the appellant's claim without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.

In this regard, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

One of the veteran's claims on appeal is for entitlement to 
service connection for PTSD.  The appellant is a Marine Corps 
veteran whose military occupation specialty was a field radio 
operator.  Personnel records show that he did serve in 
Vietnam.  The record does not show that he has received 
awards or decorations which establish combat service, nor is 
there any other objective evidence currently in the claims 
file which establishes participation in combat in Vietnam. 

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).    
    
The veteran alleges that he has PTSD as a result of stressors 
he experienced while in Vietnam and VA medical records show a 
diagnosis of PTSD.  Specifically, he asserted in a letter to 
the RO that he killed a young Viet Cong girl who was entering 
his bunker and also, that he swapped fox holes with a friend 
of his who was later killed when a mortar round hit the fox 
hole.  The RO, thereafter, sent a letter dated September 14, 
2000, to the Commandant of the Marine Corps, Headquarters 
United States Marine Corps, in Quantico, Virginia, requesting 
assistance in furnishing supporting evidence of the veteran's 
claimed stressful events.  However, by letter dated October 
5, 2000, the Headquarters United States Marine Corps 
responded by stating that the information in the veteran's 
claim was insufficient for the purpose of conducting any 
meaningful research on the veteran's behalf.  The letter did 
state that information concerning the veteran's unit would be 
contained in the command chronologies submitted by his unit 
and that these records should be requested from the Marine 
Corps Historical Center, History and Museums Division in 
Washington, District of Columbia.  In a letter received by 
the RO in June 2002, the veteran stated that he was with 
"FORCE LOGISTICS, GROUP BRAVO at PHU BAI, and with GROUP 
ALPHA at CHU LAI".  There is no indication that the command 
chronologies were ever requested by the RO. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should request the command 
chronologies submitted by the veteran's 
unit(s) while he was serving in Vietnam 
from the Marine Corps Historical Center, 
History and Museums Division in 
Washington, District of Columbia.  A copy 
of the veteran's service personnel 
records should be forwarded along with 
the request.

3.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folders and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




